COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-07-420-CV
 
 
IN THE INTEREST OF K.N.H. AND L.M.H., CHILDREN
                                                                                                        
 
                                              ------------
 
           FROM
THE 231ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Bryan Walter
attempts to appeal from the trial court=s October 17, 2007 order modifying parent-child relationships.  Appellant is the former attorney of one of
the parents involved in the underlying suit, in which Appellant intervened to
recover attorney=s fees from
his former client.  The trial court=s October 17, 2007 order does not dispose of Appellant=s petition in intervention and, therefore, is not a final, appealable
judgment as to his claim.  The order does
not name Appellant in its caption or elsewhere, and it does not explicitly
dispose of his claim.  See Tex. R. Civ. P. 306; Welch v.
Hrabar, 110 S.W.3d 601, 603, 607-08 (Tex. App.CHouston [14th Dist.] 2003, pet. denied); City of Austin v.
Castillo, 25 S.W.3d 309, 314-15 (Tex. App.CAustin 2000, pet. denied).  Nor
does the order fall within the statutory list of appealable interlocutory
orders.  See Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2007).
On December 13, 2007, we
notified Appellant of our concern that we lack jurisdiction over this appeal
and stated that we would dismiss the appeal unless Appellant or any party
desiring to continue the appeal filed on or before December 27 a response
showing grounds for continuing the appeal. 
See Tex. R. App. P.
42.3.  We received no response.
Accordingly, because the
trial court=s October
17, 2007 order is not a final, appealable judgment as to Appellant=s claims, we dismiss this appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  February 28, 2008




[1]See Tex. R. App. P. 47.4.